"In this case the court issued a rule to show cause, returnable at 10:00 A.M., Monday, February 6, 1977. The occasion was that one of the several plaintiffs in the case, Charles H. Pettey, had failed to respond to defendant’s interrogatories, and his counsel had failed to respond to a letter of the trial judge calling the matter to his attention. The rule does not affect the other plaintiffs, all of whom have responded. Mr. Pettey failed to appear either personally or by counsel on the date specified in the rule, nor has he communicated otherwise, and the court concludes that he has abandoned his claim.
"However, it is not possible to dismiss the petition so far as it claims on his behalf, because there is a counterclaim to adjudicate and defendant’s counsel objects to dismissal. Rule 102(d); Hageny v. United States, No. 12-73 (order of January 9, 1976).
"it is therefore ordered that as a matter of law, plaintiff Charles H. Pettey is entitled to recover nothing on his petition, but actual dismissal thereof as to him will be deferred pursuant to Rule 102(d) until final action on the counterclaim.”